

Exhibit 10.4




April 1, 2020


John (Hans) Quitmeyer


Dear Hans,


This letter will confirm your temporary role of Special Counsel at AdvanSix Inc.
(the “Company”), located in Parsippany, New Jersey, which is effective on April
2, coincident with your retirement as Senior Vice President, General Counsel and
Corporate Secretary. The scope of work in the Special Counsel role will be
focused on business continuity planning, strategic counsel, and transition of
your previous responsibilities.


OFFER DETAILS


Hours of Work
Your hours of work will be approximately 20 hours per week. The hours may
fluctuate depending on the needs of the organization and the length of the
engagement will be mutually agreed.


Compensation
Your annual base salary will be $272,750.00. Given this role is intended to be a
short-term arrangement, there will be no annual performance reviews nor will you
be eligible for merit increases or participation in the short-term and long-term
incentive programs.


Executive Officer Status
Effective upon your retirement as Senior Vice President, General Counsel and
Corporate Secretary, you will no longer be an executive officer of the Company,
but you will remain subject to the pre-clearance requirements of the Company’s
insider trading policy.


Benefits
You will remain eligible for continuation of employee benefits under the
specific terms of those benefit plans, except that you will no longer be
eligible for any severance benefits.


All businesses experience changing conditions. We reserve the right to change
work assignments, reporting relationships and staffing levels to meet business
needs, and your employment is on an "at will" basis. This means that there is no
guarantee of employment for any specific period, and either you or AdvanSix may
terminate your employment at any time.




1

--------------------------------------------------------------------------------



Acceptance of Offer


Please indicate your acceptance of this offer by signing this letter in the
space provided and returning it to Stephanie King at
stephanie.king@advansix.com.


If you have any questions or need any further information about our offer,
please contact me directly.




Congratulations,


/s/ Erin N. Kane
Erin N. Kane, CEO,
AdvanSix Inc.




Copy to: Stephanie King and Achilles Kintiroglou




Read and Accepted:


/s/ Hans Quitmeyer
Hans Quitmeyer


Date: April 1, 2020
2